Citation Nr: 0208655	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left eye blind spot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1950 to April 
1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously denied by a Board decision in 
February 2000.  Following a timely appeal of that aspect of 
the decision, the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999) issued an Order 
vacating the February 2000 Board decision for application of 
the recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  As will be 
shown more fully below, on further review of the claim, the 
Board has determined that the veteran is entitled to the 
benefit sought on appeal.

The Board further notes that this claim was the subject of a 
previous final denial and that regardless of the fact that 
the regional office (RO) reopened the claim in a supplemental 
statement of the case issued in October 1996, the Board is 
still required to consider the issue of whether new and 
material has been submitted to reopen the claim.  Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In this regard, the 
Board has determined that etiological opinion evidence has 
been submitted since the last final denial in February 1989 
to justify the reopening of the claim, and that this and 
other evidence supports entitlement to service connection.


FINDING OF FACT

The veteran's left eye blind spot has been related by 
competent medical evidence to service-connected malaria.





CONCLUSION OF LAW

The veteran's left eye blind spot is causally related to 
service-connected disability.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that this matter has already been 
developed pursuant to the guidelines established by the 
recently enacted VCAA.  There are multiple medical opinions 
currently of record that specifically address the issue of 
whether there is a causal connection between the veteran's 
service-connected malaria and his left eye blind spot, and in 
any event, the Board's decision to grant service connection 
for this eye disorder negates any possible the veteran may 
have sustained by any asserted violation of the VCAA.

The Board first notes that there is no evidence of a 
diagnosis or treatment of a left eye blind spot in service.  
However, it is not the veteran's contention that such 
disability is related to service.  Instead, the veteran's 
sole contention is that such disability is related to the 
medication that was used to treat his service-connected 
malaria, and the regulations provide that service connection 
is warranted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

With respect to the medical evidence for and against the 
claim, the Board appreciates that the evidence in support of 
the claim has clearly not been unequivocal.  The articles 
provided by the veteran only served to generally link 
disabilities of the eyes to treatment of malaria with 
chloroquine.  In addition, a May 1996 VA examiner did not 
find any appreciably pigmented area and found this to be 
inconsistent with chloroquine maculopathy.  

On the other hand, while Dr. R. M. commented in August 
1991that the veteran's left retinal lesion was not typical 
for chloroquine maculopathy, he went on to opine that it was 
conceivable that chloroquine therapy could have caused the 
lesion.  Moreover, in January 1996, Dr. S. M. also indicated 
that it was certainly possible that the fine granular 
pigmentary disturbances involving the macula in both eyes was 
secondary to chloroquine.

Most importantly, however, the Board notes that following the 
November 1988 Department of Veterans Affairs (VA) examiner's 
evaluation of the veteran's eyes, that examiner found a small 
area of retinal pigment epithelial atrophy next to the optic 
disc of the left eye, took into consideration the veteran's 
report of having had treatment for malaria in service with 
chloroquine, and provided a diagnosis that included blind 
spot, left eye, due to treatment of malaria.

In summary, the Board finds that the pertinent medical 
evidence is at least in equipoise as to a causal relationship 
between the veteran's left blind spot and his service-
connected malaria, and that on that basis, service connection 
for a left eye blind spot is warranted.  


ORDER

The claim for service connection for a left eye blind spot is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

